Cross actions to recover damages for personal injuries and property damage as a consequence of the collision, in a street intersection, of an automobile operated by plaintiff Morrison andi owned by plaintiff Mead, with a truck owned and operated by defendant *949Lloyd. Judgment in favor of plaintiffs Morrison and. Mead, entered on the verdict of a jury, unanimously affirmed, with costs. The court did not err in its charge. Neither car was “ in the intersection or so near as to render it likely that a collision would occur” on either version of the incident (Shea v. Judson, 283 N. Y. 393). In any event, if error there was, it was not prejudicial. (Civ. Prac. Act, § 106.) Present— Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ.